Grant, J.
Plaintiff, while walking along one of the streets of the city of Detroit, on her way to work, was bitten by a dog. She sued the defendant as owner of the dog, and recovered damages.
The sole allegation of error is that the court should have directed a verdict for the defendant, on the ground that there was no evidence that the defendant was the owner of the dog. A review of the testimony would afford no valuable precedent as a guide in future cases. We are unable to agree with the learned counsel for the appellant. We think there was evidence that the defendant at the time was the owner of the dog which bit and injured plaintiff.
It is also urged that the court should have set the verdict aside on the ground that it is against the weight of the evidence. We agree with the circuit judge that there was sufficient evidence upon which to base the verdict, and do not think it is a case which justifies the interference of this court in overruling the judgment of the court below.
Judgment affirmed.
The other Justices concurred.